UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1391


MAI CHAPPEL,

                Plaintiff – Appellant,

          v.

LOAN T. PHAN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00082-REP)


Submitted:   August 6, 2013                 Decided:   August 14, 2013


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mai Chappel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mai   Chappel       appeals        the     district      court’s       order

dismissing this action for want of subject matter jurisdiction.

We   have      reviewed    the    record     and    find       no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.         Chappel     v.    Phan,     No.     3:13-cv-00082-REP          (E.D.     Va.

Feb. 15,    2013).        We     dispense    with       oral   argument     because     the

facts    and    legal     contentions       are    adequately        presented     in   the

materials       before    this    court     and    argument         would   not   aid   the

decisional process.

                                                                                  AFFIRMED




                                             2